UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1043


EDWARD G. SHLIKAS,

                Plaintiff - Appellant,

          v.

ARROW    FINANCIAL    SERVICES;   PIONEER   CREDIT   RECOVERY,
INCORPORATED; DIVERSIFIED COLLECTION SERVICES, INCORPORATED;
JEFFREY CARLINO; OSI EDUCATION SERVICES, INCORPORATED;
SALLIE MAE, INCORPORATED; GREAT LAKES HIGHER EDUCATION
GUARANTY     CORPORATION;    UNITED    STUDENT   AID    FUNDS,
INCORPORATED; UNITED STATES DEPARTMENT OF EDUCATION,

                 Defendants – Appellees,

          and

HEMAR; NORWEST, INCORPORATED; WELLS FARGO, INCORPORATED;
GOLDBERG SEGALLA LLP; UNITED STATES DEPARTMENT OF THE
TREASURY; MARYLAND STATE COMPTROLLER OF THE TREASURY,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cv-02106-WDQ)


Submitted:   June 21, 2012                  Decided:   August 1, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Edward G. Shlikas, Appellant Pro Se.    Rand Lewis Gelber, LAW
OFFICES OF RAND L. GELBER, Rockville, Maryland; Jonathan Edward
Claiborne,   WHITEFORD,  TAYLOR   & PRESTON,   LLP,  Baltimore,
Maryland; Larry David Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Edward G. Shlikas appeals from the district court’s

orders entering judgment in favor of the Defendants on his civil

action and denying, in part, his motion for attorney fees and

costs.     We   have   reviewed   the       record   and   find   no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.      Shlikas    v.   Arrow    Fin.   Servs.,     No.   1:06-cv-

02106-WDQ (D. Md. Nov. 17, 2007; June 5, 2008; May 4, 2009;

Aug. 26, 2010; Nov. 16, 2011).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        3